Exhibit 10.24

OPTION GRANT NOTICE AND AGREEMENT

Igloo Holdings Corporation (the “Company”), pursuant to its 2010 Stock Incentive
Plan (the “Plan”), hereby grants to the Holder the number of Options set forth
below, which shall be designated as either Time-Vested Options or
Performance-Vested Options. The Options are subject to all of the terms and
conditions as set forth in this Option Grant Notice and Agreement (this “Grant
Notice”), as well as the terms and conditions of the Plan, all of which are
incorporated herein in their entirety. Capitalized terms not otherwise defined
herein shall have the same meaning as set forth in the Plan.

 

Holder:   

Alex Goor

Date of Grant:   

September 15, 2010

Number of Time-Vested Options:   

9,026,458

Number of Performance-Vested Options:   

18,052,917

Exercise Price Per Share of Stock:   

$1.00

Expiration Date:   

September 15, 2020

Vesting Commencement Date:   

July 29, 2010

Vesting Schedule:   

Time-Vested Options:

  

Subject to the Holder’s continuous employment with the Employer in good standing
through the applicable vesting date, twenty percent (20%) of the Time-Vested
Options shall vest upon the one (1) year anniversary of the Vesting Commencement
Date, and the remainder of the Time-Vested Options shall vest in substantially
equal monthly installments during the forty-eight (48) months thereafter (such
that one and two thirds percent (1 2/3%) of the Time-Vested Options shall vest
upon each subsequent monthly anniversary of the Vesting Commencement Date during
such period). Notwithstanding anything herein to the contrary, all unvested
Time-Vested Options shall vest in full immediately prior to the consummation of
a Change in Control, subject to the Holder’s continuous employment with the
Employer in good standing through the Change in Control.

Performance-Vested Options:

  

Subject to the Holder’s continuous employment with the Employer in good standing
through the applicable vesting



--------------------------------------------------------------------------------

  

date, upon each Liquidity Event, a number of Performance-Vested Options shall
vest equal to the product of (x) the total number of Vesting-Eligible
Performance-Vested Options with respect to such Liquidity Event multiplied by
(y) the Performance-Vested Option Vesting Percentage for such Liquidity Event.
All Vesting-Eligible Performance-Vested Options with respect to a given
Liquidity Event that do not vest upon the occurrence of such Liquidity Event by
virtue of the Performance-Vested Option Vesting Percentage for such Liquidity
Event being less than 100% shall be forfeited by the Holder for no consideration
on the date of such Liquidity Event and thereafter shall be of no further force
or effect.

  

Definitions: For purposes of this Grant Notice, the following definitions shall
apply.

  

“Employment Agreement” means that certain Employment Agreement, dated as of
September 15, 2010, between Interactive Data Corporation and the Holder, as the
same may be amended and/or restated from time to time.

  

“Excluded Transfer” shall mean a sale of Stock by a Sponsor (i) to an employee
of the Company or its affiliates on or prior to July 29, 2011, or (ii) pursuant
to a Permitted Syndication Sale (as defined in the Shareholders Agreement (as
defined below)), in each case to the extent that the purchase price paid for the
Stock is $1.00 per share.

  

“Good Reason” shall have the meaning given to it in the Employment Agreement.

  

A “Liquidity Event” shall be deemed to occur with respect to any particular
share of Stock (i) upon any sale or exchange of such Stock by the Sponsors to a
Third Party in which the Sponsors receive solely cash and/or Marketable
Securities in exchange for such Stock, (ii) upon any distribution of such Stock
by the Sponsors to their limited partners or (iii) at such time as such Stock
first satisfies the criteria in the definition of Marketable Securities such
that such Stock constitutes Marketable Securities; provided, that in no event
shall an Excluded Transfer constitute a Liquidity Event for purposes of this
Grant Notice. For the avoidance of doubt, only one Liquidity Event may occur
which respect to any particular share of Stock.

 

- 2 -



--------------------------------------------------------------------------------

  

“Marketable Securities” means securities publicly traded on a national exchange
or the Nasdaq National Market that (a) are not subject to any of the following:
(i) contractual limitations on sale, (ii) limitations on sale arising from the
need to comply with applicable securities laws relating to insider trading or
any insider trading policy of the applicable issuer, or (iii) limitations on
sale pursuant to securities laws, including limitations pursuant to Rule 144 or
Rule 145 promulgated under the Securities Act of 1933 and (b) represent,
together with all of securities of the applicable issuer held by the Sponsors,
not more than 10% of the outstanding shares of such issuer.

  

“Net Return on Invested Capital” means, with respect to a given Liquidity Event,
the multiple determined by dividing (X) by (Y), where (X) equals (i) the total
consideration deemed received by the Sponsors in respect of the Stock that are
the subject of such Liquidity Event, plus (ii) an amount equal to any cash
dividend previously paid to the Sponsors in respect of the shares of Stock that
are the subject of such Liquidity Event, plus (iii) an amount equal to any fees
paid by the Company to the Sponsors since the date of the immediately preceding
Liquidity Event (or after the Vesting Commencement Date, in the case of the
first Liquidity Event) minus (iv) any reasonable fees and expenses incurred by
the Sponsors in connection with such Liquidity Event, and (Y) equals the total
amount of the Sponsors’ invested capital in respect of the shares of Stock that
are the subject of such Liquidity Event. In the case of a Liquidity Event of the
sort described in (a) clause (i) of the definition thereof, the Sponsors will be
deemed to have received consideration equal to the actual cash amount paid in
such transaction and/or the Fair Market Value of any Marketable Securities
received in such transaction, (b) clause (ii) of the definition thereof, the
Sponsors will be deemed to have received consideration equal to the Fair Market
Value of the Stock distributed in such transaction, (c) clause (iii) of the
definition thereof, the Sponsors will be deemed to have received consideration
equal to the Fair Market Value of the Marketable Securities on such date as the
applicable Stock is first deemed to constitute Marketable Securities and (d) the
second sentence of the definition thereof, the Sponsors will be deemed to have
received consideration equal to the Fair Market Value of the Stock held on the
date of Termination.

 

- 3 -



--------------------------------------------------------------------------------

  

“Performance-Vested Option Vesting Percentage” shall, with respect to a given
Liquidity Event, be a function of the Net Return on Invested Capital achieved by
the Sponsors in connection with such Liquidity Event as follows:

 

Net Return on Invested
Capital

  

Performance-Vested
Option Vesting
Percentage

1.0x or less    0% 2.0x    25% 3.0x    50% 4.0x    75% 5.0x or more    100%

 

  

In the event that the Net Return on Invested Capital falls between any of the
multiples listed in the table above, the Performance-Vested Option Vesting
Percentage shall be based on a straight line interpolation between such two
values (i.e., for each 0.1x increase in the net return on investment capital
above 1.0x, the Performance-Vested Option Vesting Percentage shall increase by
two and one-half (2 1/2) percentage points). For example, if the Net Return on
Invested Capital upon a given Liquidity Event equals 3.6x, the
Performance-Vested Option Vesting Percentage would equal sixty-five percent
(65%).

  

“Sponsors” means, collectively, investment funds affiliated with Warburg Pincus
LLC and Silver Lake Management Company III, L.L.C., and their respective
affiliates but, for the avoidance of doubt, shall not include Igloo Co-Invest
LLC or any vehicle formed for a similar purpose.

  

“Stock” shall have the meaning in the Plan and shall also include any securities
or other property into which Stock is exchanged by the Sponsors.

  

“Vesting-Eligible Performance-Vested Options” means, with respect to a given
Liquidity Event, a number of Performance-Vested Options equal to the product of
(x) the total number of Performance-Vested Options granted hereunder that have
not become Vested-Eligible Performance-Vested Options prior to such Liquidity
Event multiplied by (y) a fraction, the numerator of which is the total number
of shares of Stock sold, distributed or satisfying the criteria to be Marketable
Securities, as applicable, by the Sponsors in connection with such

 

- 4 -



--------------------------------------------------------------------------------

  

Liquidity Event, and the denominator of which is the number of shares of Stock
held by the Sponsors on the Vesting Commencement Date plus any shares of Stock
acquired by the Sponsors following the Vesting Commencement Date minus the
number of shares are Stock that were the subject of any prior Liquidity Event
minus the number of shares of Stock previously sold by a Sponsor in an Excluded
Transfer.

Termination of Employment:    For Cause; Without Good Reason:   

Upon a Termination by the Company for Cause, or by the Holder without Good
Reason, all Options, whether or not vested as of such Termination, shall be
immediately forfeited.

Death; Disability; Without Cause; For Good Reason:   

Upon a Termination due to death or Disability, by the Company without Cause, or
by the Holder for Good Reason, all then-unvested Options shall be immediately
forfeited, and all then-vested Options shall remain exercisable until the
earlier of (x) the Expiration Date and (y) the twelve (12) month anniversary of
such Termination, and the Holder shall have the right to exercise such vested
Options pursuant to a “net exercise” procedure, as contemplated by Section 5(d)
of the Plan.

Exercise of Options:   

To exercise a vested Option, the Holder (or his authorized representative) must
give written notice to the Company, using the form of Option Exercise Notice
attached hereto as Exhibit A, stating the number of Options that he intends to
exercise. The Company will issue the shares of Stock with respect to which the
Options are exercised upon payment for the shares of Stock acquired in
accordance with Section 5(d) of the Plan, which Section 5(d) is incorporated
herein by reference and made a part hereof; provided, however, that if the
Holder wishes to use any method of exercise other than in immediately available
funds in United States dollars, or by certified or bank cashier’s check, or as
expressly permitted hereby, the Holder shall have received the prior written
approval of the Committee or its designee approving such method of exercise.

  

Upon exercise of Options, the Holder will be required to satisfy applicable
withholding tax obligations as provided in Section 16 of the Plan.

 

- 5 -



--------------------------------------------------------------------------------

Dividends:   

In the event that the Company pays an extraordinary cash dividend in respect of
the Stock, then, to the extent that the per-share Fair Market Value of the Stock
immediately prior to the payment of such dividend is greater than the Exercise
Price, the Options shall be adjusted in accordance with Section 11(a) of the
Plan by a reduction in the Exercise Price; provided, that, in no event shall the
Exercise Price be reduced below twenty-five cents ($0.25), and thereafter,
without any further adjustment of the Options pursuant to Section 11(a) of the
Plan, the Holder shall receive a lump sum cash bonus (the “Dividend Bonus”) in
an amount equal to the product of (i) the number of then-outstanding Options and
(ii) the amount by which the per-share dividend exceeds such reduction in
Exercise Price, if any, such Dividend Bonus to be payable as soon as practicable
following the payment of such dividend; provided further, however, that any
portion of the Dividend Bonus attributable to any then-unvested Options shall be
withheld and either (I) paid to the Holder promptly following the vesting of
such Options or (II) forfeited by the Holder upon the forfeiture and
cancellation of such Options, as applicable.

  

In the event that the Company pays a cash dividend in respect of the Stock that
is not an extraordinary dividend, then, in lieu of any adjustment of the Options
pursuant to Section 11(a) of the Plan, to the extent that the per-share Fair
Market Value of the Stock immediately prior to the payment of such dividend is
greater than the Exercise Price, the Holder will be eligible to receive a
Dividend Bonus calculated and payable in a manner consistent with the
immediately preceding paragraph, based on the full per-share amount of such cash
dividend with no corresponding reduction in the exercise price of, or other
adjustment to, such Options.

Transfer Restrictions; Repurchase Rights:   

The Holder acknowledges and agrees that the Stock acquired upon the exercise of
the Options hereunder will be subject to the transfer restrictions and
repurchase rights set forth in that certain side letter agreement relating to
transfer restrictions and repurchase rights, dated as of September 15, 2010, by
and between the Company and the Holder. For the avoidance of doubt, neither the
transfer restrictions set forth in Section 8(b) of the Plan nor the repurchase
rights set forth in Section 9 of the Plan shall apply to the Stock issued to the
Holder upon the exercise of the Options.

 

- 6 -



--------------------------------------------------------------------------------

Shareholders Agreement:   

Prior to being issued any Stock pursuant to the exercise of the Options, the
Holder, to the extent not already a party to that certain Shareholders Agreement
dated as of July 29, 2010, by and among the Company and certain of its
investors, as the same may be amended and/or restated from time to time (the
“Shareholders Agreement”), shall be required to execute and become a party to
such agreement.

Breach of Non-Interference Agreement:   

In the event that the Holder breaches the Non-Interference Agreement executed
concurrently with, and attached as Exhibit A to, his Employment Agreement, in
addition to any other remedies, the Committee may determine, in its sole
discretion, to require all Options then held by the Holder to be immediately
forfeited and returned to the Company without additional consideration.

Additional Terms:      

•        Options shall be exercisable in whole shares of Stock only.

  

•        Each Option shall cease to be exercisable as to any share of Stock when
the Holder purchases the share of Stock or when the Option otherwise expires or
is forfeited.

  

•        The Stock issued upon the exercise of any Options hereunder shall be
registered in Holder’s name on the books of the Company during the Lock-Up
Period and for such additional time as the Committee determines appropriate in
its reasonable discretion. Any certificates representing the Stock delivered to
the Holder shall be subject to such stop-transfer orders and other restrictions
as the Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such shares are listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions as the Committee deems
appropriate.

 

- 7 -



--------------------------------------------------------------------------------

  

•       This Grant Notice does not confer upon the Holder any right to continue
as an employee or service provider of the Employer or any other member of the
Company Group.

  

•       This Grant Notice shall be construed and interpreted in accordance with
the laws of the State of Delaware, without regard to the principles of conflicts
of law thereof.

  

•       The Holder and the Company acknowledge that the Options are intended to
be exempt from Section 409A of the Code, with the Exercise Price intended to be
at least equal to the “fair market value” per share of Stock on the Date of
Grant. Since shares are not traded on an established securities market, the
Exercise Price has been based upon the determination of Fair Market Value by the
Board in a manner consistent with the terms of the Plan. The Holder acknowledges
that there is no guarantee that the Internal Revenue Service will agree with
this valuation, and agrees not to make any claim against the Company, the Board,
the Company’s officers or employees in the event that the Internal Revenue
Service asserts that the valuation was too low or that the Options are not
otherwise exempt from Section 409A of the Code.

  

•       The Holder agrees that the Company may deliver by email all documents
relating to the Plan or these Options (including, without limitation, a copy of
the Plan) and all other documents that the Company is required to deliver to its
security holders (including, without limitation, disclosures that may be
required by the Securities and Exchange Commission). The Holder also agrees that
the Company may deliver these documents by posting them on a website maintained
by the Company or by a third party under contract with the Company. If the
Company posts these documents on a website, it shall notify the Holder by email
or such other reasonable manner as then determined by the Company.

 

- 8 -



--------------------------------------------------------------------------------

Representations and

Warranties of the Holder:

   The Holder hereby represents and warrants to the Company that:   

•        The Holder understands that the Stock has not been registered under the
Securities Act, nor qualified under any state securities laws, and that it is
being offered and sold pursuant to an exemption from such registration and
qualification based in part upon the Holder’s representations contained herein;
the Stock is being issued to Holder hereunder in reliance upon the exemption
from such registration provided by Section 4(2) of the Securities Act for
transactions by an issuer not involving any public offering, and in connection
therewith, the Holder acknowledges the Holder’s status as an “accredited
investor” within the meaning of Rule 501 promulgated under the Securities Act;

  

•        The Holder is an “accredited investor” as such term is defined in
Rule 501(a) of the Securities Act and has such knowledge and experience in
financial and business matters that the Holder is capable of evaluating the
merits and risks of the investment contemplated by this Grant Notice, and the
Holder is able to bear the economic risk of this investment in the Company
(including a complete loss of this investment);

  

•        Except as specifically provided herein or in the Plan, the Holder has
no contract, undertaking, understanding, agreement, or arrangement, formal or
informal, with any person to sell, transfer, or pledge all or any portion of his
Stock, and has no current plans to enter into any such contract, undertaking,
understanding, agreement, or arrangement;

  

•        The Holder has not seen, received, been presented with, or been
solicited by any leaflet, public promotional meeting, article, or any other form
of advertising or general solicitation as to the Company’s sale to the Holder of
the Stock;

  

•       The Holder is familiar with the business and operations of the Company
and has been afforded full and complete access to the books, financial
statements, records, contracts, documents, and other information concerning the
Company and its proposed activities, and has been afforded an opportunity to ask
such questions of the Company’s agents, accountants, and other representatives
concerning the Company’s proposed business, operations, financial condition,
assets, liabilities, and other relevant matters as he has deemed necessary or
desirable, and has been given all such information as has been requested, in
order to evaluate the merits and risks of the investment contemplated herein;

 

- 9 -



--------------------------------------------------------------------------------

  

•       The Holder has been informed that the shares of Stock are restricted
securities under the Securities Act and may not be resold or transferred unless
the shares of Stock are first registered under the federal securities laws or
unless an exemption from such registration is available; and

  

•       The Holder is prepared to hold the shares of Stock for an indefinite
period and that the Holder is aware that Rule 144 as promulgated under the
Securities Act, which exempts certain resales of restricted securities, is not
presently available to exempt the resale of the shares of Stock from the
registration requirements of the Securities Act.

[Signatures to appear on the following page.]

 

- 10 -



--------------------------------------------------------------------------------

THE UNDERSIGNED HOLDER ACKNOWLEDGES RECEIPT OF THIS GRANT NOTICE AND THE PLAN,
AND AS AN EXPRESS CONDITION TO THE GRANT OF OPTIONS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS THIS GRANT NOTICE AND THE PLAN.

 

IGLOO HOLDINGS CORPORATION       HOLDER By:  

/s/ Mason Slaine

   

/s/ Alex Goor

  Signature     Signature Title:   Chairman     Date: September 15, 2010 Date:  
September 15, 2010    

[Signature Page to Goor Option Grant Notice and Agreement]



--------------------------------------------------------------------------------

                         , 20    

Igloo Holdings Corporation

Attn: [                            ]

Re: Notice of Exercise

 

1. By delivery of this Notice of Exercise to Igloo Holdings Corporation
(the “Company”), I am irrevocably electing to exercise Options to purchase
shares of Stock granted to me under the Company’s 2010 Stock Incentive Plan (the
“Plan”).

 

2. The number of shares of Stock I wish to purchase by exercising my Options is
                    .

 

3. The applicable purchase price (or exercise price) is $         per share,
resulting in an aggregate purchase price of $                     (the
“Aggregate Purchase Price”).

 

4.

I am satisfying my obligation to pay the Aggregate Purchase Price by:1

 

  ¨ Delivering to the Company, with this Notice of Exercise, an amount equal to
the Aggregate Purchase Price in immediately available United States dollars, or
by certified or bank cashier’s check.

 

  ¨ Authorizing the Company, through this Notice of Exercise, to effectuate a
“net exercise,” pursuant to which I will receive the number of shares of Stock
exercised (as set forth in paragraph 2 above), reduced by the number of shares
equal to the Aggregate Purchase Price divided by the Fair Market Value per share
on the date of exercise.

 

5. To satisfy the applicable withholding taxes:

 

  ¨ I have enclosed an amount equal to the applicable withholding taxes in
immediately available United States dollars, or by certified or bank cashier’s
check.

 

  ¨ I elect to have such amount satisfied by the use of shares of Stock such
that the number of shares I receive upon exercise will be reduced (or further
reduced if net exercise was chosen above) by a number of shares with an
aggregate Fair Market Value on the date of exercise equal to any federal, state,
and local income or other taxes required by law to be withheld by the Company.

 

1

If you wish to use any method of exercise other than in immediately available
funds in United States dollars, or by certified or bank cashier’s check, except
as expressly provided in your award agreement, you must receive the prior
written approval of the Committee or its designee approving such method of
exercise.

 

B-1



--------------------------------------------------------------------------------

6. I hereby agree to be bound by all of the terms and conditions set forth in
the Plan and any Grant Notice and Agreement pursuant to which the Options were
granted. If I am not the person to whom the Options were granted by the Company,
proof of my right to purchase the shares of Stock is enclosed.

 

7. I have been advised to consult with any legal, tax, and financial advisors I
have chosen in connection with the purchase of the Stock.

 

Dated:                             

*

   

 

(Optionee’s signature)     (Additional signature, if necessary)

 

   

 

(Print name)     (Print name)

 

   

 

 

   

 

(Full address)     (Full address)

 

* Each person in whose name Stock is to be registered must sign this Notice of
Exercise. (If more than one name is listed, specify whether the owners will hold
the Stock as community property or as joint tenants with the right of
survivorship).

 

B-2